     Case 3:19-cv-00371-DPM Document 27 Filed 04/06/21 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

JAMIE THOMAS                                                PLAINTIFF

v.                       No. 3:19-cv-371-DPM

VISKASE COMPANIES, INC.                                  DEFENDANT

                               ORDER
     Joint status report, Doc. 26, appreciated.
     So Ordered.

                                            ,
                                 D .P. Marsli.all Jr.
                                 United States District Judge
